     Case 5:17-cr-00113 Document 673 Filed 06/04/20 Page 1 of 6 PageID #: 2693



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT BECKLEY

UNITED STATES OF AMERICA

v.                                          CRIMINAL ACTION NO. 5:17-00113

KARL LAMONT FUNDERBURK

                        MEMORANDUM OPINION AND ORDER

        Pending before the court is defendant’s letter-form motion

for compassionate release.          (ECF No. 672.)     Defendant requests

compassionate release in light of the COVID-19 pandemic, due to

the fact that he suffers from obesity.            (See id.)    Defendant is

serving a 60-month sentence for use of firearm in furtherance of

drug trafficking crime, in violation of 21 U.S.C. 924(c)(1)(A).

(ECF No. 623.)       According to the BOP Inmate Locator 1, defendant’s

release date is scheduled for September 28, 2021.              Defendant

does not state in his letter-form motion that he has exhausted

administrative remedies.         (See ECF No. 672.)

        For the following reasons, the court DENIES without

prejudice defendant’s motion for compassionate release.

I.      Analysis

        The First Step Act empowers criminal defendants to request

compassionate release for “extraordinary and compelling

reasons.”      18 U.S.C § 3582(c)(1)(A)(i).        But before they make




1   https://www.bop.gov/inmateloc/index.jsp
    Case 5:17-cr-00113 Document 673 Filed 06/04/20 Page 2 of 6 PageID #: 2694



such requests to the court, defendants must first ask BOP via

the administrative process and give BOP thirty days to respond.

See id. § 3582(c)(1)(A).        Upon such a motion from BOP or from a

defendant (after either BOP denies the request or thirty days

has elapsed since the request was filed), a court “may reduce

the term of imprisonment.”         Id. § 3582(c)(1)(A)(i).       Along with

the defendant in this case, numerous defendants across the

country have cited the unusual circumstances presented by COVID-

19 as a basis for compassionate release and argued that the

exhaustion requirement should be excused.            See, e.g., United

States v. Wright, 2020 WL 1922371, at *1 (S.D.N.Y. Apr. 20,

2020).

       Though some district courts have waived Section 3582's

exhaustion requirement because of the COVID-19 pandemic, 2 the




2 See, e.g., United States v. Paul Gileno, 2020 WL 1916773, at *5
(D. Conn. Apr. 20, 2020) (finding that the exhaustion
requirement should be waived as undue delay in defendant's
release could result in catastrophic health consequences for him
in light of his underlying health conditions and the COVID-19
pandemic); United States v. Jones, Criminal No. 3:11-cr-249-MHL,
ECF No. 47 (E.D. Va. Apr. 3, 2020) (finding that the defendant's
“unique circumstances and the exigency of a rapidly advancing
pandemic” justified waiver of the exhaustion requirement);
United States v. Perez, 2020 WL 1546422, at *3 (S.D.N.Y. Apr. 1,
2020) (finding that the defendant's “undisputed fragile health,
combined with the high risk of contracting COVID-19 in the
[Metropolitan Correctional Center], justifies waiver of the
exhaustion requirement,” because the defendant had “less than
three weeks remaining on his sentence” and suffered “severe side
effects” from two surgeries); United States v. Calvin, 2020 WL
1613943, at *2 (D. Conn. Apr. 2, 2020) (finding that “all three
                                       2
    Case 5:17-cr-00113 Document 673 Filed 06/04/20 Page 3 of 6 PageID #: 2695



majority of district courts — albeit some with little to no

discussion — have found that failure to exhaust administrative

remedies is a death knell to a defendant's request for

compassionate release. 3

       Of the federal appellate courts, only the Sixth Circuit and

the Third Circuit have ruled on the issue of exhaustion of

administrative remedies in the context of Section 3582.              See

United States v. Alam, __ F.3d __, 2020 WL 2845694 (6th Cir.

June 2, 2020); United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020).     The Fifth Circuit mentioned the possibility of waiver,

without ruling on the issue.         Valentine v. Collier, 2020 WL

1934431, at *8 (5th Cir. Apr. 22, 2020) (Higginson J.,

concurring).




exceptions to the exhaustion requirement apply to Defendant's
request”).

3 See, e.g., United States v. Wright, 2020 WL 1922371, at *1
(S.D.N.Y. Apr. 20, 2020); United States v. Feiling, 2020 WL
1821457, at *5 (E.D. Va. Apr. 10, 2020); United States v.
Underwood, 2020 WL 1820092, at *2 (D. Md. Apr. 10, 2020); United
States v. Sundblad, 2020 WL 1686237, at *2 (D.S.C. Apr. 7,
2020); United States v. Carver, 2020 WL 1604968, at *1 (E.D. Wa.
Apr. 1, 2020); United States v. Clark, 2020 WL 1557397, at *3
(M.D. La. Apr. 1, 2020); United States v. Williams, 2020 WL
1506222, at *1 (D. Md. Mar. 30, 2020); United States v. Garza,
2020 WL 1485782, at *1 (S.D. Cal. Mar. 27, 2020); United States
v. Zywotko, 2020 WL 1492900, at *1 (M.D. Fla. Mar. 27, 2020);
United States v. Eberhart, 2020 WL 1450745, at *2 (N.D. Cal.
Mar. 25, 2020); United States v. Hernandez, 2020 WL 1445851, at
*1 (S.D.N.Y. Mar. 25, 2020); United States v. Cohen, 2020 WL
1428778. at *1 (S.D.N.Y. Mar. 24, 2020).
                                       3
  Case 5:17-cr-00113 Document 673 Filed 06/04/20 Page 4 of 6 PageID #: 2696



       In Alam, the Sixth Circuit found that inmates are required

to exhaust administrative remedies before filing a motion for

compassionate release.      2020 WL 2845694, at *5 (dismissing a

compassionate release claim without prejudice due to failure to

exhaust administrative remedies); see also id. at *2 (“this

exhaustion requirement . . . remains a mandatory condition”).

       The Third Circuit in Raia did not discuss in-depth the

potential exceptions to administrative exhaustion.           See Raia,

954 F.3d at 597.     But the court denied the defendant's motion to

reduce his sentence outright, holding that any remand would be

futile because of the defendant's failure to comply with Section

3582's exhaustion requirement.       See id.    The Third Circuit

described the exhaustion requirement as a “glaring roadblock

foreclosing compassionate release” to a defendant who failed to

exhaust his or her administrative remedies.          Id.

       Precedent from the Sixth Circuit, Third Circuit, and Fifth

Circuit is not binding on this court.         And neither is the court

bound by other district court opinions.         These decisions,

however, provide informative guidance.         This court finds

particularly persuasive the reasoning contained in United States

v. Thompson, 2020 WL 2121371 (S.D.W. Va. May 5, 2020) (Goodwin,

J.).    There, the court denied a defendant’s motion for

compassionate release due to his failure to exhaust

administrative remedies because the BOP, and not courts, have

                                     4
  Case 5:17-cr-00113 Document 673 Filed 06/04/20 Page 5 of 6 PageID #: 2697



“more expertise and resources” to make such release

determinations.    Id. at *4.      This court agrees that removing the

BOP’s expertise is unwise, and also would fly in the face of the

statutory design that provides the mechanism for compassionate

release.

     Section 3582 contemplates the potentially urgent nature of

compassionate release decisions and yet does not provide for

exigent circumstances.      See 18 U.S.C. § 3582(c)(1)(A).        Unlike

many other statutory exhaustion provisions that require

exhaustion of all administrative remedies before a claim can be

brought in court, “Section 3582 provides an alternative.”

Wright, 2020 WL 1922371, at *2; see also United States v.

Underwood, 2020 WL 1820092, at *2 (D. Md. Apr. 10, 2020).             The

statute requires “exhaustion of all administrative rights or the

lapse of 30 days from the warden's receipt of the inmate's

request for compassionate release, whichever is earlier.”             See

id. (citing 18 U.S.C. § 3582(c)(1)(A)).         “This alternative

suggests that the Congress recognized that even if compassionate

release requests cannot always await the full administrative

process to be completed, the BOP should have at least 30 days to

act on such a request.”      Id.

     Moreover, the exhaustion requirement indicates that the

Congress intended BOP to play a meaningful role in the

compassionate release process.       See Raia, 954 F.3d at 597.        The

                                      5
  Case 5:17-cr-00113 Document 673 Filed 06/04/20 Page 6 of 6 PageID #: 2698



agency's expertise and access to necessary information about

defendants makes it uniquely situated to handle compassionate

release decisions.     “The court may of course review those

judgments, but the Congress expressed its clear intent that such

review would come second, with the benefit of the BOP's initial

assessment.”    Wright, 2020 WL 1922371, at *2.

     II.   Conclusion

     Defendant has not established that he has exhausted his

administrative remedies or that thirty days have lapsed from the

warden's receipt of defendant’s request for compassionate

release.   Thus, defendant’s motion for compassionate release is

DENIED without prejudice.      The court makes no finding at this

time whether defendant would satisfy the “extraordinary and

compelling reasons” necessary to warrant a reduction in his

sentence pursuant to 18 U.S.C. § 3581(c).

     The Clerk is directed to send a copy of this Order to

counsel of record, any unrepresented parties, the Warden at FCI

Fort Dix in Burlington, New Jersey, and the Probation Office of

this court.

    It is SO ORDERED this 4th day of June, 2020.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge



                                       6
